Appellant was charged by complaint and information with a misdemeanor. The complaint was filed on the 14th of June, 1912, charging the offense was committed on the 13th of June, prior to making the affidavit. The information predicated upon the complaint was filed June 14th, and follows the *Page 615 
allegations in the complaint. The violation is charged to be against the local option law, and Cook, the alleged purchaser, says that on the 18th of June, 1912, he bought a pint of whisky from appellant. This offense, under Cook's testimony, was committed four days after the complaint and information were filed. The complaint must allege an offense committed prior to its being sworn to and filed.
The judgment is reversed and the cause is remanded.
Reversed and remanded.